Citation Nr: 9914913	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for disorders 
manifested by an abnormal exercise treadmill test, rectal 
bleeding, renal glycosuria, an abnormal indirect bilirubin 
level, and an elevated T-3 uptake level.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel





INTRODUCTION

The veteran had active service from June 1962 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The case was remanded by the Board in December 1995 for 
further development.  Said development having been completed, 
the case is properly before the Board for adjudication.


FINDINGS OF FACT

1.  Subsequent to July 28, 1997 the veteran's cervical spine 
disability was manifested by marked degenerative changes at 
the level of the cervical spine, moderate limitation of 
motion and severe recurrent attacks of intervertebral disc 
syndrome.

2.  Prior to July 28, 1997, the veteran's cervical spine 
disability was manifested by intermittent neck pain with 
mildly restricted range of motion.

3.  The claims for service connection disorders manifested by 
an abnormal exercise treadmill test, rectal bleeding, renal 
glycosuria, abnormal indirect bilirubin level, and an 
elevated T-3 uptake level are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for degenerative 
disc disease of the cervical spine with radiculitis at C-6 
for the period January 26, 1993 to July 27, 1997 have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

2.  The criteria for a 40 percent rating for degenerative 
disc disease of the cervical spine with radiculitis as C-6 
for the period subsequent to July 27, 1998 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).

3.  The veteran's claims for service connection for disorders 
manifested by an abnormal exercise treadmill test, rectal 
bleeding, renal glycosuria, abnormal indirect bilirubin 
level, and an elevated T-3 uptake level are not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 20 percent for degenerative 
disc disease of the cervical spine.

Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case the veteran is technically not 
seeking an increased rating, since his appeal arises from the 
original assignment of a disability rating.  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a duty 
to assist the veteran with the development of evidence to 
support his claim.  38 U.S.C.A. § 5107(a).  In this regard, 
the Board is satisfied that all relevant facts have been 
developed and the duty to assist the veteran has been 
fulfilled.

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See Fenderson.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be assigned as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran's cervical spine disability is currently 
evaluated under Diagnostic Code 5293.  Diagnostic Code 5293 
provides for a 10 percent evaluation for mild symptoms 
related to intervertebral disc syndrome and a 20 percent 
evaluation for moderate, recurring attacks of intervertebral 
disc syndrome.  A 40 percent evaluation is warranted for 
severe recurring attacks, with intermittent relief.  The 
maximum evaluation, 60 percent, is warranted when there is 
invertebral disc syndrome with pronounced and persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

Favorable ankylosis of the cervical spine warrants a 30 
percent evaluation.  Unfavorable ankylosis of the cervical 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a;  
Diagnostic Code 5287.

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a; Diagnostic Code 5290.

Complete bony fixation (ankylosis) of the spine at a 
favorable angle warrants a 60 percent evaluation.  Complete 
bony fixation of the spine at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) warrants a 100 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

Residuals of a fracture of a vertebral body without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) warrants a 60 percent evaluation.  Residuals of a 
fracture of a vertebral body with cord involvement, 
bedridden, or requiring long leg braces warrants a 100 
percent evaluation.  Special monthly compensation is to be 
considered with lesser involvements with rating for limited 
motion and nerve paralysis.  38 C.F.R. § 4.71a; Diagnostic 
Code 5285.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain with flare-ups with limitation of motion of 
the cervical spine is proper.

The VA General Counsel in a precedent opinion has held that 
diagnostic code 5293 for intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. § 4.40, 4.45 is warranted.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97).



The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The Court in Hicks v. Brown, 8 Vet. App. 417 (1995), held 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:



(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be rated in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that diagnostic code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Factual Background

The service medical records are associated with the claims 
folder.  The records reflect that following ejection from a 
fighter plane in 1977, the veteran complained of a stiff 
neck.  In August 1977, he was diagnosed with cervical disc 
disease with radiculopathy but without neurological deficits.  
In May 1978, he reported neck pain with numbness in the right 
upper extremity.  Degenerative disc disease at the C 6-7 
level was shown.  

In a March 1993 VA examination, the veteran reported that he 
lives in fear of a relapse of neck pain.  There were no 
physical findings or diagnosis related to the cervical spine.

A fee basis neurologic examination was conducted in March 
1996, pursuant to the Board's December 1995 remand.  The 
veteran reported dull aching pain and stiffness in the neck 
with persistent numbness in the right index finger.  He 
reported that ordinarily, he did not have any neck pain or 
limitations of movements.  During episodes of pain, however, 
the veteran reported limitation of movements on turning to 
either side and bending back and forth.  Examination of the 
motor system was normal.  Impairment to pin prick over the 
right index finger was noted.  Physical examination of the 
cervical spine showed that it was nontender with good range 
of motion.  

The diagnosis was cervical myofascial pain with probable 
underlying degenerative disc disease at the C 5-6 level with 
right C-6 radicular pain and paresthesia, improved with 
residual paresthesia.  The examiner specifically noted that 
the veteran did not have any pain or motor weakness, but that 
he did have intermittent neck pain and stiffness.  The 
paresthesia was found to be based on the subjective report of 
the veteran.  

X-rays of the cervical spine dated in April 1996 showed facet 
joint osteoarthritis and narrowing of the C 6-7 neural 
foramen on the left.

A VA examination of the neck was conducted in May 1996.  The 
veteran reported intermittent neck pain and stiffness.  Range 
of motion was noted to be mildly restricted with pain in 
final positions.  No weakness was noted.  The diagnoses were 
hypertrophic spondylosis of the cervical spine; 
spondylarthritis of the uncovertebral joints with consequent 
spinal stenosis and radiculitis of C-6.

In a June 1997 VA general medical examination, the veteran 
reported no lost time from work in the past year.

The veteran underwent a VA examination of the neck on July 
28, 1997.  He reported pain in the cervical region when 
rotating his head to the right since the last VA examination.  
He indicated that pain in his neck could last for 4-5 weeks.  
He also reported continued numbness of the right index 
finger.  He reported that he requires a headrest to drive.  
He indicated that he swims one mile five times a week.  Range 
of motion was as follows:  lateral flexion to 30 degrees, 
bilaterally, rotation to 60 degrees to the left and to 40 
degrees to the right.  Neurologically, both triceps were 
absent reflexes.  There was numbness of the right index 
finger and hypesthesias more proximal over the dorsum of the 
right hand.  There was no perceptible loss of muscle power.  
The diagnoses were spondylosis deformans and 
spondyloarthritis of the cervical spine, arthrosis of the 
uncovertebral joint, normal neurological findings and spastic 
torticollis, probably due to compression of C-6.

Electrokymograph tests were conducted in August 1997.  On 
physical examination, the neck was noted to be pain free on 
motion but a moderate limitation on flexion was noted.  
Results of the test were normal with no focal mononeuropathy 
or detectable cervical radiculopathy.

The veteran underwent a VA spine examination in July 1998.  
He reported pain, weakness, stiffness, fatigability and lack 
of endurance with regard to his neck.  He indicated that any 
kind of movement resulted in pain and required him to rest 
against a flat surface.  The veteran reported that he used 
traction at home.  He was noted to swim five times a week.  
He indicated that flare-ups occurred with movement of his 
neck causing moderate to severe pain which lasted 2-3 days 
per week.  He treated these incidents with rest against a 
flat surface for 30-40 minutes.  He reported that driving for 
over one hour caused him difficulty.  Forward flexion was to 
30 degrees, back extension was to 25 degrees with pain and 
discomfort.  Rotation to the left and right was to 30 degrees 
and lateral bending was to 30 degrees left and right.  The 
diagnosis was cervical degenerative joint disease.  

Magnetic resonance imaging was performed in August 1998 in 
conjunction with a VA neurological examination.  The results 
showed a diagnosis of marked degenerative changes at the 
level of the cervical spine with compression of the right C-
3-4, C-4-5 and C-6-7 roots due to uncinate process 
hypertrophy.  There was no evidence of active radiculopathy.

The veteran underwent a VA spine examination in October 1998.  
He reported swimming five times per week.  He also reported 
continued decreased sensation to his right thumb and index 
finger.  He said that he had pain and stiffness in his neck 
which was increased if he failed to exercise.  He reported 
that he was unable to stand for long periods due to neck 
pain.  He indicated that he was unable to perform his usual 
occupation which is consultation with regard to water-saving 
devices.  Neck flexion was to 15 degrees, extension was to 45 
degrees, lateral flexion was to 30 degrees and rotation was 
to 45 degrees.  The cervical spine was tender on examination.  
No atrophy was noted.  The diagnosis was degenerative disc 
disease of the cervical spine with radiculitis.


Analysis

Initially, as the Board noted earlier, the veteran's claim 
for entitlement to an increased evaluation for his cervical 
spine disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As stated above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  Fenderson, 12 Vet. App. 119 (1999).  In the 
present case, the Board finds that staged ratings are 
appropriate.  

In the initial rating determination dated in May 1993, the RO 
rated the veteran's degenerative disc disease of the cervical 
spine as zero percent disabling, which reflects a 
postoperatively cured condition.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  In October 1996, the rating was 
increased to 10 percent, representing mild symptoms related 
to intervertebral disc syndrome effective back to January 
1993.  In January 1998, the rating was increased to 20 
percent, representing moderate symptoms with recurring 
attacks of intervertebral disc syndrome effective back to 
January 1993.

The Board notes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  It should also be 
noted that use of terminology such as "mild" by VA examiners, 
although evidence to be considered by the Board, is not 
necessarily dispositive of the issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).




Following a review of the probative medical evidence of 
record, the Board finds that the 20 percent rating is 
appropriate for the period January 26, 1993 through July 27, 
1997.  During this time, the veteran's limitation of motion 
of the cervical spine was noted to be mildly restricted.  No 
weakness was noted.  The veteran reported intermittent neck 
pain and stiffness.  There is no medical evidence of record 
to support a finding that the veteran suffered from severe 
recurring attacks of intervertebral disc syndrome.  
Therefore, a rating in excess of 20 percent is not warranted 
for the period January 26, 1993 to July 27, 1997.  

However, the Board finds that an increased rating to 40 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
is warranted for the period subsequent to July 27, 1997.  As 
stated above, a rating of 40 percent is indicated for severe 
recurring attacks with only intermittent relief.  At the July 
28, 1997 VA examination, the veteran reported increased pain 
since his last VA examination.  The most recent range of 
motion testing dated in October 1998 reflects rather 
significant limitation with regard to neck flexion which was 
limited to 15 degrees.  Extension was to 45 degrees.  
Rotation and lateral bending, bilaterally, were normal.  

Taken in tandem, the result reflects limitation of motion 
compatible with a 20 percent evaluation which contemplates 
not more than moderate impairment.  However, it is clear that 
the veteran suffers recurrent attacks of intervertebral disc 
syndrome which last for two to three days and sometimes as 
long as 4-5 weeks with intermittent relief.  The veteran 
reported that these attacks require rest and home traction 
for relief.  Although the veteran reports that he is able to 
swim five times a week in an effort to decrease the pain 
associated with his disability, he still reported pain with 
movement which requires him to rest.  The veteran reported on 
several occasions in 1997 and 1998 that driving over one hour 
causes him difficulty.  In light of the foregoing, the Board 
finds that a 40 percent rating is warranted subsequent to 
July 27, 1997.





It is important to note that a 60 percent rating is not 
warranted, based on the evidence of record.  While the Board 
finds that the veteran has severe recurring attacks of 
intervertebral disc syndrome with intermittent relief, the 
evidence does not indicate pronounced and persistent symptoms 
compatible with sciatic neuropathy.  In fact, the August 1997 
VA examination showed no detectable cervical radiculopathy.  
In August 1998, the VA neurological examination showed no 
evidence of active radiculopathy.  In addition there is no 
evidence of muscle spasms.  Therefore, the Board finds that a 
rating in excess of 40 percent is not warranted.

In this case, the Board finds that an increased rating is not 
warranted for functional loss at any time.  For the period 
January 1993 through July 1997, the record reflects that the 
veteran had only slight limitation of motion with no motor 
weakness, spasm or deformity.  For the period subsequent to 
July 1997, the record includes evidence that the veteran's 
service-connected degenerative disc disease of the cervical 
spine results in symptoms such as pain with any prolonged 
standing or driving.  On the most recent VA examination, the 
examiner observed that the veteran displayed discomfort on 
flexion.  

However, the Board does not believe that these symptoms are 
sufficient to warrant the assignment of a disability 
evaluation higher than 40 percent pursuant to applicable 
criteria.  There was no evidence of muscle spasms, atrophy or 
deformity.  These symptoms are accounted for in the criteria 
for a 20 percent evaluation for moderate recurring attacks of 
intervertebral disc syndrome.  There is no evidence of an 
additional decrease in the veteran's range of motion due to 
pain.  Accordingly, rating for veteran's service-connected 
degenerative disc disease of the cervical spine for the 
period subsequent to July 27, 1997 in excess of 40 percent is 
denied.





Also, the Board notes that while the record is somewhat 
ambiguous as to whether service connection has been conceded 
for arthritis per se, the RO has interchangeably referred to 
the appellant's service-connected disability of the cervical 
spine as degenerative disc or joint disease. 

In any event, the veteran could only get a maximum of 20 
percent with application of diagnostic code 5003 (5010) in 
concert with 38 C.F.R. § 4.59.  The veteran was already 
granted a 20 percent evaluation for his cervical spine 
disability and has been awarded an increased evaluation of 40 
percent via staged ratings.

The record is devoid of a finding that the veteran's cervical 
spine disability is manifested by complete bony fixation 
(ankylosis) at an unfavorable angle, thereby precluding a 
grant of entitlement to an increased evaluation of 60 percent 
under diagnostic code 5286.  Similarly, the veteran's 
cervical spine disability does not involve residuals of a 
fractured vertebral body, thereby precluding a grant of a 60 
percent evaluation under diagnostic code 5285.

The RO determined that the veteran's cervical spine 
disability did not render his disability picture unusual or 
exceptional in nature as to warrant extraschedular 
evaluation.  The Board agrees.  The veteran has alleged 
inability to perform his occupational duties as a consultant.  
While the Board does not doubt that the cervical spine 
disability adversely affects the veteran's ability to perform 
his industrial duties; nonetheless, he has not been found to 
experience marked interference with employment, nor has he 
required frequent inpatient care for his cervical spine 
disability.  The 20 and 40 percent evaluations adequately 
compensate the veteran for his cervical spine disability. No 
basis has been presented upon which to predicate referral of 
the case to the Director of the VA Compensation and Pension 
Service for extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).


II.  Entitlement to service connection 
for disorders manifested by an abnormal 
exercise treadmill test, rectal bleeding, 
renal glycosuria, an abnormal indirect 
bilirubin level, and an elevated T-3 
uptake level.

Criteria

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Certain 
chronic disabilities, such as cardio-vascular - renal disease 
and diabetes mellitus, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).




Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The threshold question as to all claims presented is whether 
the claims are well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Additional law and VA regulations will be discussed where 
appropriate below.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

The service medical records are associated with the claims 
folder.  A report dated in May 1958 reflects that the veteran 
was found to have bradycardia on an electrocardiogram as well 
as glycosuria and albuminuria on his initial admission to the 
Air Force Academy.  The veteran was noted to be entirely 
asymptomatic.  No disease was found.

The veteran was again diagnosed with glucosuria in June 1968 
and received a waiver for flying which continued through July 
1976.  In July 1976 and for the remainder of the veteran's 
military career, his sugar was normal.

The veteran had a positive treadmill test in September 1977.  
As a result, he underwent cardiac catheterization in January 
1978.  The results were normal.  Additional testing revealed 
borderline elevations in indirect bilirubin and T-3 uptake 
which were considered to be clinically insignificant.  The 
veteran was placed on waiver for abnormal exercise tolerance 
test in January 1978.

Repeated testing in August 1983 did not reflect elevations of 
indirect bilirubin or T-3 uptake.

Various reports of medical examinations from June 1975 
through the retirement examination in August 1984 
specifically note that the rectum and prostate were normal to 
digital examination and negative for occult blood.  



The only defects noted on discharge were nonspecific ST-T 
waves with no significant change since 1979; history of 
abnormal exercise tolerance test and high frequency hearing 
loss, bilaterally.

The veteran underwent a VA general medical examination in 
March 1993.  He reported that he had three abnormal exercise 
treadmill tests in 1976.  He also reported a history of renal 
glycosuria, abnormal indirect bilirubin and elevated T-3 
uptake.  He indicated that he had painless rectal bleeding 
every three to four months for the past ten years with the 
onset having occurred in service.  Cardiovascular evaluation 
was normal as was the rectal examination.  A repeat treadmill 
test was recommended as well as a GI consult for colonoscopy 
and lab-work to evaluate indirect bilirubin and renal 
function.  The pertinent diagnoses were painless bright red 
rectal bleeding of ten years duration, source unknown; and a 
history of lab and exercise test abnormalities.

In response to a December 1995 remand by the Board, the RO 
requested the veteran to supply information regarding any 
treatment related to his claims in February 1996 and again in 
May 1996.  The veteran responded in August 1996 that he had 
not been to see a doctor regarding any of his claims.

Pursuant to the December 1995 remand, the veteran underwent 
several VA examinations.  In March 1996, a GI consultation 
regarding the veteran's rectal bleeding was negative.  The 
diagnosis was unexplained rectal bleeding.  

In April 1996, the veteran underwent a VA heart examination.  
It was noted that he had abnormal stress tests 19 years 
earlier.  The examiner indicated that there was no evidence 
of heart disease on clinical examination.  The examiner 
stated that additional testing could be performed to further 
determine whether heart disease was present.


In May 1996, a VA examination for hyperthyroidism was 
performed in response to the veteran's history of elevated T-
3 levels.  No subjective complaints related to 
hyperthyroidism were reported.  Neither T-3 nor T-4 levels 
were elevated on examination.  The examination results were 
negative.

Laboratory results dated in June 1996 reflected negative 
glucose and bilirubin levels.  

The veteran had additional laboratory tests performed in June 
1997.  Mildly elevated total bilirubin with no elevation in 
liver enzymes were reported.  The diagnosis was probable 
Gilbert's syndrome.  There was no evidence of thyroid disease 
or glycosuria.

The veteran was seen again in September 1997 for  
reevaluation of chest pain.  Electrocardiogram results 
demonstrated sinus bradycardia with mild first degree AV 
block.  The examiner noted the veteran's history of having 
bailed out of an aircraft after being shot down in 1971.  It 
was unclear whether he had associated chest wall pain as a 
result of this incident.  The diagnosis was atypical chest 
pain with a low probability for underlying coronary artery 
disease.

Analysis

There is competent medical evidence of record of several 
abnormal exercise treadmill tests, a diagnosis of renal 
glycosuria, an abnormal indirect bilirubin level and elevated 
T-3 uptake findings in service.  Furthermore, the veteran has 
alleged a history of rectal bleeding since service.  
Therefore, the Board finds that arguably the second prong of 
the Caluza well-groundedness test for all service connection 
claims is met.  The first and third prongs of the Caluza 
test, however, are not met, as the evidence does not show a 
current disability caused by any of these findings including 
a diagnosis of cardiac disability; rectal disease, kidney 
disease or diabetes; liver disease; or thyroid disease, 
respectively.  




Under pertinent case law, it is clear that a fundamental 
element of a well grounded claim is competent evidence of 
"current disability" (medical diagnosis).  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board notes that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1998);  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.

The Caluza nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods, including cardiovascular-
renal disease and diabetes mellitus are related to service.  
Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 
5 Vet. App. 36 (1993); 38 U.S.C.A. §§ 1101(3), 1112(a), 1131, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307; 3.309 
(1998).  

However, the Board notes that cardiovascular disease has not 
been diagnosed and the September 1997 examiner felt that the 
veteran had a low probability for underlying coronary artery 
disease.  In addition, no other disease or disability linked 
to the abnormal exercise treadmill tests in service has been 
diagnosed.  Furthermore, there has been no diagnosis of renal 
glycosuria since 1975, no evidence of abnormal indirect 
bilirubin levels since January 1978 and no evidence  of 
elevated T-3 uptake levels since January 1978.  There is no 
medical evidence of rectal bleeding of record.  Moreover, no 
disease associated with the veteran's in-service diagnoses or 
abnormalities has been diagnosed.



The Board notes that the veteran's belief that the evidence 
of record supports finding of at least mild valvular heart 
disease, asserted in a letter dated in June 1998, is not 
plausible evidence of either a current medical disability or 
of medical nexus to service.  Competent medical evidence is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran is not qualified to offer an expert medical 
opinion on the relevance of laboratory reports or test 
results.  Cf. Allday v. Brown, 7 Vet. App. 517, 530 (1995).  
In the absence of a diagnosis related to an abnormal stress 
test, or to any of the veteran's abnormal laboratory reports, 
service connection may not be granted therefor.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  There is no current 
disability related to any of the veteran's claims of record 
and there is no evidence of a relation between any alleged 
current disability and service.  As the first and third 
prongs of Caluza have not been met, the claims are denied as 
not well grounded.

As noted above, the statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented. Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  Therefore, the veteran's 
contention that he is entitled to further testing is without 
merit.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted well grounded claims for 
service connection for the multiple disabilities at issue, 
the doctrine of reasonable doubt has no application to his 
case.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the cervical spine for the 
period from January 26, 1993 to July 27, 1997, is denied.

A disability rating of 40 percent for degenerative disc 
disease of the cervical spine subsequent to July 27, 1997 is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.

The veteran not having submitted well grounded claims of 
entitlement to service connection for an abnormal exercise 
treadmill test, rectal bleeding, renal glycosuria, an 
abnormal indirect bilirubin level, and an elevated T-3 uptake 
level, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

